Goldmann, S. J. A. D.
(dissenting). I would affirm the judgment of the County Court.
My brothers of the majority find it difficult to give credence to petitioner’s explanation • that he had to stop the noise in order to be able to hear the phone. This aside, they hold that the judgment under review must be reversed “because the substantial preponderance of the evidence leads to the firm finding of fact that petitioner was specifically enjoined by his employers not to leave the premises” and therefore, as a matter of law, “his injury while so doing takes him out of the coverage of the statute.”
As night attendant at respondents’ station it was petitioner’s job to wait on customers, serve them with gasoline and oil, and answer the telephone. Part of defendants’ business was towing cars; in case a phone call for towing came in petitioner was to take the message and relay it to one of the respondent partners. Between 1:00 and 2:00 o’clock on the morning of June 11, 1953 the horn of an automobile parked in the closed gas station across the street shorted and began sounding. With petitioner at the time was one “Erankie,” who occasionally visited him in the early hours. The horn had been blowing for some minutes when the phone rang. Petitioner testified he “couldn’t understand nothing on the phone.” The neighborhood was awakened; “people yelled from either side of the building to tell me to stop the noise and I told them it wasn’t in my place.” The continued blowing of the horn “irritated” petitioner; he said; “I wasn’t able to answer the phone or nothing, and everybody was looking and yelling at me so I thought Pd go across the street and stop it.” He did, and then fell into the grease pit at the other premises on his way back, with the result that he suffered the femur fracture and disabilities for which he seeks compensation.
In dismissing the claim petition, the deputy director did so only because he concluded that petitioner was a volunteer when he left his place of employment and went across the street to stop the blowing of the horn, an act deemed no part of his employment but rather one that was quite separate and *529apart from his duties. As the County Court noted, the deputy director, who heard and observed the witnesses, seems not to have been unconvinced of the happening of these events, notwithstanding his disallowance of compensation. The respondents had urged before the County Court that the ringing of the telephone at the time indicated was inherently improbable, so that petitioner’s alleged inability to hear the phone message was to be viewed as incredible. The short answer to this contention is that respondents made no effort to discredit this account, either on cross-examination of petitioner or by affirmative proof. There is nothing in the record that casts even a shadow of doubt upon petitioner’s story. His unchallenged and unrefuted testimony cannot and should not be capriciously rejected. In re Perrone’s Estate, 5 N. J. 514 (1950).
Since towing service was part of respondents’ business, the answering of the telephone was obviously an important part of petitioner’s duties. He recognized this to be so, for he testified that because of the noise from the horn “I couldn’t take care of the phone like I should and answer them when they called * * The County Court concluded that his leaving of his post was designed to serve the business of his master; “it was motivated by his desire to restore that reasonable degree of quietude which would enable him to intelligently accept calls for service.” I agree with the court that in the circumstances the risk to which petitioner subjected himself must be held to have been an accident arising not only in the course of but also out of the employment, as distinguished from one whose genesis was dissociated from his duties and hence voluntary and self-serving in nature. See Geltman v. Reliable Linen & Supply Co., 128 N. J. L. 443, 446-447 (E. & A. 1942); Gargiulo v. Gargiulo, 13 N. J. 8, 12-13 (1953). The principles there enunciated by our highest court, albeit in a factual setting substantially different from the one at hand, are equally applicable here. A risk may be unusual, and unforeseen, but where it is reasonably connected with the work in some sense, or fur*530thers the interest of the employer, it arises out of the employment. ■
The majority concludes that the County Court judgment must be reversed inasmuch as petitioner disobeyed his employers’ standing instruction limiting the sphere of the locus of his employment, thereby making his consequent injuries non-eo'mpensable because not arising out of and in the course of the employment. It therefore becomes important to analyze the testimony relating to these instructions.
Petitioner readily admitted that prior to the date of the accident respondent Benedetto “spoke to me time and again never to leave the gas station alone.” Benedetto, when asked on direct examination what his instructions to petitioner were, answered:
“Well, to do Ms job, sell gas and oil, answer the phone calls, if anything came in never to leave the place alone but that alone meant never to leave anybody in there because even people sitting in the office if he is pumping gas they steal cigarettes and other things. That alone meant never to leave anybody else in there or anybody- — -never to leave the premises. He knows that.”
“He knows that” was objected to as a conclusion of the witness, and stricken. The striking was proper at that point in the testimony, and respondent did not object to the ruling. Directly after this Benedetto broke in with this volunteered statement:
“As a matter of fact, he was also reminded the night before this accident happened specifically something occurred and he was reminded again that night never to leave it alone. That’s what probably took him five minutes for him to go over there.”
Immediately following this, counsel for respondents asked the question, leading and significantly different from what the witness had just testified: “And he was specifically told to stay on the premises ?” To which Benedetto answered: “Never to leave the premises.” He then explained his purpose was to prevent petty pilfering by anyone “inside loitering or hanging around and sitting there * *
I find that petitioner’s instructions were simply “never *531to leave the place alone” — nothing more. Benedetto’s explanation as to what he “meant” by the word “alone” should not defeat petitioner’s claim. In his own mind he may have “meant” that petitioner was “never to leave anybody in there” — that is, in the office of the gasoline station — -in order to prevent stealing. But a reading of his testimony fails to show that in telling petitioner he was never to leave the place “alone” Benedetto ever made clear to him that by this he meant all that he said on the witness stand. The instruction was not accompanied by the extended definition of the word “alone” proffered on direct examination. It is not difficult to understand why the County Court rejected Benedetto’s testimony relating to the meaning of “alone” and characterized his testimony as a post facto rationalization of what he expected and intended his employee to understand and the reasons motivating the order.
Consequently, I agree with the County Court that petitioner was not in violation of the terms of the direction “never to leave the place alone.” Ilncontradicted is petitioner’s testimony that he left his companion “Frankie” in the station when he went across the street. Additionally, at no time was he more than a city street’s width from his place of employment, so that he had it within sight at all times. He did not leave the station “alone.” Under the circumstances, it cannot be said that petitioner’s conduct-put him beyond the pale of employment and into a voluntary venture of his own.
To take one out of the course of employment because of disobedience of orders, there must be a willful disobedience of a specific order limiting the sphere or locus of the employment, and not one merely admonitory in nature. The order must be clear and unequivocal so that the employee may know what he is or is not permitted to do. The order here did not have that quality; as already observed, there was no proof that the meaning with which Benedetto invested his order was ever conveyed to petitioner. Contrast the orders in Reimers v. Proctor Publishing Co., 85 N. J. L. 441 (Sup. Ct. 1914); Reis v. Breeze Corporations, Inc., 129 N. J. L. *532138 (Sup. Ct. 1942) ; Bigos v. Waddill & Skelly, 4 N. J. Super. 3 (App. Div. 1949), cited by the majority, and in Smith v. Corson, 87 N. J. L. 118 (Sup. Ct. 1915)—all commonly cited for the proposition that “disobedience of specific instructions limiting the sphere of the locus of the employment” takes a resulting injury out of the Workmen’s Compensation Act.
What petitioner did was not in willful disregard of his employers’ direction. Compare what was said in Belyus v. Wilkinson, Gaddis & Co., 115 N. J. L. 43, 50 (Sup. Ct. 1935), as to “intentional or willful misconduct” which takes an injury out of the statute:
“* * * The word ‘willful’ imports that the conduct was deliberate, and not merely a thoughtless act on the spur of the moment, or an act showing lack of judgment; it connotes the idea of premeditation, obstinacy and intentional wrongdoing * * *. There is no evidence tending to establish such misconduct. There is a presumption against it.”
If petitioner did something he believed to be necessary in the circumstances, it cannot be said, within the purview of our compensation law, that he willfully violated the order in question. As in Wettstein v. Whitall-Tatum Co., 127 A. 323, 324 (Sup. Ct. 1925) (the report in 3 N. J. Misc. 99 is incomplete) — where the employer contended that decedent had disobeyed an order to stay out of the enclosure housing the transformer which electrocuted him- — “* * * conditions, doubtless in the mind of deceased, called for an attempt on his part to correct them, * * * and the resultant accident arose out of and in the course of his employment.” Eecovery was allowed, the court holding that the direction “to stay out of the place — it wasn’t safe” was an admonition lacking the force of a command. Cf. Waskevitz v. Clifton Paper Board Co., 7 N. J. Super. 1 (App. Div. 1950).
I concur with the County Court’s holding that there is no substance in respondents’ contention that petitioner may not recover because he wás injured while performing an illegal •act, namely, tampering with a motor vehicle, in violation of B. S. 39:4-49. As was said by ■ that court, the obvious *533purpose of the statute is to forbid malicious conduct resulting in actual or potential damage to, or loss of dominion over, a motor vehicle belonging to another.
The County Court determined that petitioner had suffered permanent disability amounting to 35% of total. It also allowed compensation for 22 weeks’ temporary disability, and medical and hospital bills reasonably and necessarily incurred. Itespondents do not contend that the award was in any respect erroneous.
Affirm.